People v Montalbano (2016 NY Slip Op 03019)





People v Montalbano


2016 NY Slip Op 03019


Decided on April 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
THOMAS A. DICKERSON
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2015-10946

[*1]The People of the State of New York, respondent, 
vLaura Montalbano, appellant. (S.C.I. No. 1179/13)


Kent V. Moston, Hempstead, NY (Jeremy L. Goldberg of counsel), for appellant.
Madeline Singas, District Attorney, Mineola, NY (Rebecca L. Abensur of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from an amended sentence of the Supreme Court, Nassau County (Gulotta, Jr., J.), imposed October 15, 2015, on the ground that the amended sentence was excessive.
ORDERED that the amended sentence is affirmed.
The amended sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
ENG, P.J., LEVENTHAL, DICKERSON, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court